           Case 7:12-cv-06421-KMK Document 251 Filed 05/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,

           -v-

 EDWARD BRONSON and E-LIONHEART                                            ORDER
 ASSOCIATES, LLC, d/b/a FAIRHILLS CAPITAL
                                                                   No. 12-CV-6421 (KMK)
                              Defendants,

           -and-

 FAIRHILLS CAPITAL, INC.,

                             Relief Defendant.

KENNETH M. KARAS, United States District Judge:

       The request to adjourn, (Dkt. No. 247), is granted. In view of the number of witnesses

scheduled to testify, the hearing will now take place on Wednesday, July 7, 2021 at 10:00 a.m.

The Court anticipates completing the hearing in one day.

       However, the request to excuse Dr. and Ms. Krost, (id.), is denied. The Court will allow

Ms. Krost to testify remotely via phone or video. 1 Dr. Krost must make arrangements to appear

and testify in person.


SO ORDERED.

DATED:             May 28, 2021
                   White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE




       1   The Court will provide teleconference information closer to the date of the hearing.
